                                                                                                   filed _
                                                                                               IN OPEN CGUFIT




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                         CLERK,U.S. DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                                   AL^NDRIA. VIRGINIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


        V.                                             Case No. I:20-CR-222


 CHRISTOPHER ERIK OBALLE,
        a/k/a "AllieOballe,"

        Defendant.



                                    STATEMENT OF FACTS


       The United States and the defendant, CHRISTOPHER ERIK OBALLE (hereinafter,"the

defendant"), agree that the following facts, as well as the allegations in Count One of the

indictment,are true and correct,and that had this matter gone to trial, the United States would have

proven the following facts beyond a reasonable doubt with admissible and credible evidence:

       1.      From at least as early as July 2013 to at least as recently as June 2019 in the Eastern

District of Virginia and elsewhere, the defendant knowingly received and attempted to receive a

visual depiction using any means or facility of interstate or foreign commerce,and that had been

shipped and transported in or affecting interstate and foreign commerce,by any means including

by computer,the producing of which visual depiction involved the use of a minor engaging in

sexually explicit conduct, and which visual depiction was ofsuch conduct.

       2.      On or about October 8, 2019, an undercover special agent with the Federal Bureau

of Investigation ("FBI") conducted an investigation of a peer-to-peer file-sharing network

("Network")that operates over the internet. During this investigation, the special agent obseived

thatan individual accessingthe Network from a specific Internet Protocol("IP")address appeared

to be requesting to download multiple files depictingchildpomography over theNetwork. At the


                                                  1
